Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000667
                                                      09-JUL-2013
                                                      09:03 AM



                           SCAD-12-0000667


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                                 vs.


                 GREGORY T. HIGHNOTE, Respondent.



                         ORIGINAL PROCEEDING

                          (ODC 09-029-8752)


                               ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Upon consideration of the record in Office of


 Disciplinary Counsel v. Highnote, SCAD-12-0000667, the supreme


 court makes the following findings and conclusions by clear and


 convincing evidence.   Following a hearing wherein Respondent


 Gregory Highnote expressed remorse and made representations that,


 in good faith, he intended to make appropriate reimbursements and


 would bear the costs of the proceedings, on September 24, 2012,


 this court (1) suspended Respondent Highnote for sixty days,


 effective October 24, 2012, for violating Rule 1.16(d) of the


 Hawai'i Rules of Professional Conduct for failing to take

 reasonable steps to protect the interests of a client upon

withdrawal, including failing for three years to return original

documents to the client, forcing her to incur $246.25 in costs as

a result of his inaction, and (2) ordered him to pay $246.25 in

restitution to the former client, and to submit proof of that

payment to the court by October 24, 2012.   Respondent Highnote

was also required by the terms of the order to bear the costs of

the proceedings and to submit an affidavit, by November 5, 2012,

that he had complied with the suspension, pursuant to Rule

2.16(d) of the Rules of the Supreme Court of the State of Hawai'i

(RSCH).   The suspension order was properly served upon Respondent

Highnote in California, as was an October 31, 2012 order and

judgment, awarding the Office of Disciplinary Counsel (ODC)

$1,173.90 in costs from Respondent Highnote.   Respondent Highnote

failed to meet any of the deadlines imposed by these lawful

orders of this court.   Subsequently, on December 26, 2012, this

court entered an order to show cause upon Respondent Highnote as

to why he should not be sanctioned for his failure to submit the

required affidavit of compliance and proof of restitution.    The

order to show cause was properly served upon Respondent Highnote

in accordance with RSCH Rule 2.11(a), by both certified and

regular mail to the California address Respondent Highnote had

previously provided to ODC.   Respondent Highnote did not respond

to the order to show cause.   On January 29, 2013, the supreme

court imposed sanctions of $50.00 upon him, and copies of the

order were transmitted to his California address.   As of the date

                                 2

of entry of this order, Highnote has not responded to or


otherwise complied with the requirements of the September 24,


2012 order of suspension, the October 31, 2012 order awarding


costs, or the January 29, 2013 order to pay sanctions. 


Therefore, 


          IT IS HEREBY ORDERED that the Office of Disciplinary


Counsel shall transmit, by certified mail, a copy of this order


to the State Bar of California for referral to the appropriate


disciplinary authorities in that state for possible disciplinary


action against Respondent Highnote.


          IT IS FURTHER ORDERED that the Office of Disciplinary

Counsel shall transmit, by certified or registered mail, a copy

of this order to Respondent Highnote at the last known address

for him it deems most appropriate and effective for service,

pursuant to Rule 2.11(b) of the Rules of the Supreme Court of the

State of Hawai'i.

          DATED:    Honolulu, Hawai'i, July 9, 2013.

                                  /s/ Mark E. Recktenwald


                                  /s/ Paula A. Nakayama


                                  /s/ Simeon R. Acoba, Jr. 


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack





                                  3